[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              AUG 29, 2008
                         Nos. 07-10654 & 07-14594           THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

           D. C. Docket Nos. 06-00243-CV-4 & D.C. 07-00121-CV-4
                        BKCY No. 05-43073-BKC-LW

In Re:   ALEXIS N. ROBERTS,

                                                             Debtor.
__________________________________________________


JOHN RANDALL FUTCH,

                                                             Plaintiff-Appellant,

                                    versus

ALEXIS N. ROBERTS,

                                                           Defendant-Appellee.

                        ________________________

                 Appeals from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (August 29, 2008)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.
PER CURIAM:

      In this consolidated appeal from a Chapter 13 bankruptcy proceeding, John

Randall Futch, proceeding pro se and in forma pauperis, appeals the bankruptcy

court’s order disallowing his proof of claim against Alexis Roberts’ bankruptcy

estate as untimely. Futch also appeals the bankruptcy court’s order granting

Roberts’ request for a voluntary dismissal of her bankruptcy proceedings.

      Roberts filed a Chapter 13 voluntary bankruptcy petition in the district court,

and the deadline for creditors to file a proof of claim against her bankruptcy estate

was March 1, 2006. Futch filed a proof of claim after the deadline, and Roberts

objected to it as untimely. After a hearing on the matter, the bankruptcy court

disallowed Futch’s proof of claim on July 24, 2006. Futch appealed to the district

court, which entered an order denying his appeal on January 29, 2007. Futch

appealed the district court’s order to this Court.

      Roberts then filed a request for the voluntary dismissal of her Chapter 13

case, which the bankruptcy court granted on June 28, 2007. Futch also appealed

the bankruptcy court’s order of dismissal, and he argued that the court lacked

jurisdiction over the proceedings while his first appeal concerning the disallowance

of his proof of claim was pending in this Court. We granted Futch leave to

proceed in forma pauperis and consolidated his appeals.



                                           2
      Futch contends that the bankruptcy court erred by disallowing his proof of

claim and that the court lacked jurisdiction to grant Robert’s request for a

voluntary dismissal while his first appeal was pending. We will address Futch’s

second contention first.

                                           I.

      “As the second court of review of a bankruptcy court’s judgment, this Court

examines independently the factual and legal determinations of the bankruptcy

court and employs the same standards of review as the district court.” In re Issac

Leaseco, Inc., 389 F.3d 1205, 1209 (11th Cir. 2004) (quotation marks omitted).

Where the district court “made no factual findings in its function as an appellate

court, our review is de novo.” In re Int’l Admin. Servs., Inc., 408 F.3d 689, 698

(11th Cir. 2005). We review only for clear error the bankruptcy court’s

factfindings, and we review de novo all questions of law. Id.

      “The filing of a notice of appeal generally ‘confers jurisdiction on the court

of appeals and divests the district court of its control over those aspects of the case

involved in the appeal.’” In re Mosley, 494 F.3d 1320, 1328 (11th Cir. 2007)

(quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58, 103 S. Ct. 400,

402 (1982)). However, it does not “prevent the [district] court from entertaining

motions on matters collateral to those at issue on appeal.” Mahone v. Ray, 326



                                           3
F.3d 1176, 1179 (11th Cir. 2003).

       As the former Fifth Circuit has stated, “proceedings in bankruptcy should

not halt merely because interlocutory orders are appealed.” Mavity v. Assoc. Disc.

Corp., 320 F.2d 133, 136 (5th Cir. 1963).1 Instead, “a case should continue to be

adjudicated on the merits by [the bankruptcy court] unless the order appealed from

was of such a nature as to render further proceedings useless.” Id. The statute

governing “conversion or dismissal” of a Chapter 13 bankruptcy case provides:

“On request of the debtor at any time, if the case has not been converted under [11

U.S.C. §§ 706, 1112, or 1208], the court shall dismiss a case under this chapter.”

11 U.S.C. § 1307(b).

       Here, the matter on which the bankruptcy court ruled—Roberts’ motion to

voluntarily dismiss her Chapter 13 bankruptcy case—was not the subject of

Futch’s pending appeal. Instead, Futch’s pending appeal concerned the timeliness

of the filing of his proof of claim, a collateral matter that would not “render further

proceedings useless.” See id. Accordingly, Futch’s first appeal divested the

bankruptcy court of jurisdiction to consider issues pertaining to his proof of claim,

see Mosley, 494 F.3d at 1328, but not issues relating to Roberts’ right to have her



       1
          In our en banc decision Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981), we adopted as binding precedent all decisions of the former Fifth Circuit handed down
prior to October 1, 1981.

                                               4
bankruptcy petition dismissed upon her request, see Mavity, 320 F.2d at 136. We

affirm the bankruptcy court’s order granting Roberts’ request for the voluntary

dismissal of her Chapter 13 bankruptcy petition.

                                         II.

      Because the bankruptcy court dismissed Roberts’ bankruptcy petition, we

must decide whether that dismissal rendered moot Futch’s first appeal, which

concerned the district court’s exclusion of his proof of claim as untimely filed. “A

case becomes moot ‘when the issues presented are no longer live or the parties lack

a legally cognizable interest in the outcome.’” Atlanta Gas Light Co. v. Fed.

Energy Regulatory Comm’n, 140 F.3d 1392, 1401 (11th Cir. 1998) (quoting

Powell v. McCormack, 395 U.S. 486, 496, 89 S. Ct. 1944, 1951 (1969)). “Central

to a finding of mootness is a determination by an appellate court that it cannot

grant effective judicial relief.” In re Club Assocs., 956 F.2d 1065, 1069 (11th Cir.

1992). Moreover, “[d]ismissal of a moot case is required because mootness is

jurisdictional.” Sierra Club v. Envtl. Prot. Agency, 315 F.3d 1295, 1299 (11th Cir.

2002). “The rule that federal courts may not decide cases that have become moot

derives from Article III’s case and controversy requirement.” Id.

      Here, the Chapter 13 proceedings in which Futch sought to file a proof of

claim have been dismissed. As a result, we are unable to grant any effective relief



                                          5
with respect to the bankruptcy court’s order disallowing Futch’s proof of claim as

untimely. We conclude that the dismissal of Roberts’s Chapter 13 bankruptcy case

rendered moot Futch’s appeal from the bankruptcy court’s order disallowing his

proof of claim and dismiss that appeal. See id.

      AFFIRMED IN PART, DISMISSED IN PART.




                                         6